IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUE DAVIS-HAAS, RICHARD H. HAAS,         : No. 542 MAL 2017
IDA C. SMITH, ZILDIA PEREZ, LEON         :
PEREZ, DONNA GALCZYNSKI, KEVIN           :
GALCZYNSKI, ALAN GANAS, RENEE            : Petition for Allowance of Appeal from
FROELICH, SCOTT MATTHEWS,                : the Order of the Commonwealth Court
PATRICIA J. MIRAVICH, JOHN J.            :
MIRAVICH AND WILLIAM RYAN,               :
                                         :
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
EXETER TOWNSHIP ZONING HEARING           :
BOARD AND METRODEV V, LP AND             :
EXETER TOWNSHIP,                         :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal

is DENIED.